Citation Nr: 0903698	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cardiomyopathy.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal statement of March 2007, the 
veteran requested a hearing before the Board in Washington, 
DC.  Significantly, however, correspondence from the veteran 
dated in January 2009 reflects that he now desires a Travel 
Board hearing at the RO.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




